DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As for claims 11-20, the claims are drawn to a “computer readable medium” the specification does not limit the claimed “computer readable medium” to not include propagated, transmission, and/or carrier waves, see par [0168] which recites: “these computer program instructions may also be stored in a computer-readable memory that may direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the function/act specified in the flowchart and/or block diagram block or blocks.”
Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).
Examiner suggests for applicant to further amend Claims 11-20 in replacing the currently recited “computer readable medium” with “non-transitory computer-readable storage medium" in order to provide evidence that Applicant intends the claimed computer program product comprising "computer-readable medium” to not include carrier waves.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-14, 16, 21-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmad et al. (US 2020/0381108), hereinafter Ahmad.

As for claim 1, Ahmad teaches a computer-implemented method, executed on a computing system, comprising: 
defining a communication computing system within a computing network, wherein the computing network includes a plurality of disparate platforms configured to provide information concerning various topics (paragraph [0010] describes an electrical medical record system employing a network interconnecting set of nodes allowing the communication of medical information on the network between the nodes for use by healthcare professionals in clinical decision-making); and 
exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system (paragraph [0040] describes the communication nodes include data terminals for use by healthcare professionals for access to an electronic medical record (EMR) server holding comprehensive data on patients in a healthcare setting).  

As for claim 2, Ahmad teaches wherein the plurality of disparate platforms includes a plurality of disparate medical platforms (paragraph [0042] describes the communication nodes hold stored program which manages a database holding an EMR file providing for medical record data and images for a large number of patients).  

As for claim 3, Ahmad teaches wherein the plurality of disparate medical platforms includes one or more of: a medical imaging platform; a medical report platform; a medical analysis platform; a medical record platform; and a conversational Al platform (paragraphs [0042]-[0044] describe the communications nodes include a database that hold EMR file providing for medical record data and images for patients, part of the stored program implements a natural language processing system, the EMR file includes billing information, reports and diagnostic information about the patient’s medical care including diagnoses, orders for lab tests and diagnostic imaging, pharmacy orders).  

As for claim 4, Ahmad teaches wherein the information concerning various topics includes information concerning various patients (paragraph [0042] describes the EMR file providing for medical record data and images for a large number of patients).  

As for claim 6, Ahmad teaches wherein at least a portion of the plurality of disparate platforms is executed on a single computing system (paragraphs [0042] and [0048] describe the EMR server executes stored program to enable a workflow).  

As for claims 11-14 and 16, these claims listed all the same elements of claims 1-4 and 6 respectively, but in a computer readable medium having a plurality of instructions store therein which (Ahmad: paragraph [0042] describes memory holding stored program), when executed  by a processor, cause the processor to perform operations (paragraphs [0040] and [0042] describe processor executing stored program to perform operations).  Therefore, the supporting rational of the rejection to claims 1-4 and 6 applies equally as well to claims 11-14 and 16, respectively.

As for claim 21, Ahmad teaches a  computing system including a processor and memory configured to perform operations comprising (paragraphs [0042] describes a processor and memory): 
defining a communication computing system within a computing network, wherein the computing network includes a plurality of disparate platforms configured to provide information concerning various topics (paragraph [0010] describes an electrical medical record system employing a network interconnecting set of nodes allowing the communication of medical information on the network between the nodes for use by healthcare professionals in clinical decision-making); and 
exposing an endpoint within the computing network that provides directory 56H&K Docket No.: 119482.00474/20-0017-US-ORG4Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James Avenue Inventor: Rubin, et al.Boston, MA 02116-3889 assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system (paragraph [0040] describes the communication nodes include data terminals for use by healthcare professionals for access to an electronic medical record (EMR) server holding comprehensive data on patients in a healthcare setting).  

As for claim 22, Ahmad wherein the plurality of disparate platforms includes a plurality of disparate medical platforms (paragraph [0042] describes the communication nodes hold stored program which manages a database holding an EMR file providing for medical record data and images for a large number of patients).  

As for claim 23, Ahmad teaches wherein the plurality of disparate medical platforms includes one or more of: a medical imaging platform; a medical report platform; a medical analysis platform; a medical record platform; and a conversational Al platform (paragraphs [0042]-[0044] describe the communications nodes include a database that hold EMR file providing for medical record data and images for patients, part of the stored program implements a natural language processing system, the EMR file includes billing information, reports and diagnostic information about the patient’s medical care including diagnoses, orders for lab tests and diagnostic imaging, pharmacy orders).  

As for claim 24, Ahmad teaches wherein the information concerning various topics includes information concerning various patients  (paragraph [0042] describes the EMR file providing for medical record data and images for a large number of patients).   

As for claim 26, Ahmad teaches wherein at least a portion of the plurality of disparate platforms is executed on a single computing system (paragraphs [0042] and [0048] describe the EMR server executes stored program to enable a workflow).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 17-20 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 2020/0381108) in view of  Royer et al. (US 2002/0095584), hereinafter Royer.

As for claim 7, Ahmad teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system includes (paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
publishing a well-known uniform resource identifier within a computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with a communication computing system.  
However, it is well known in the art, to provide URL data between applications and functions, as evidenced by Roger.
Roger discloses
publishing a well-known uniform resource identifier within a computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with a communication computing system (paragraphs [0022]-[0024] describe a system that includes a centralized session manager and protocol for passing URL data between applications and other functions which include facilitating concurrent application operation for providing access to an array of medical and other information sources and related services).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for providing URL data. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide web-browser interface which enables a user to initiate multiple medically related applications concurrently. 

As for claim 8, Ahmad teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system includes  (paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
executing a connector application on a computing platform coupled to a computing network, wherein the connector application publishes a well-known uniform resource identifier within the computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with the communication computing system.  
However, it is well known in the art, to provide URL data, as evidenced by Roger.
Roger discloses
executing a connector application on a computing platform coupled to a computing network, wherein the connector application publishes a well-known uniform resource identifier within the computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with the communication computing system (paragraphs [0024]-[0025] describe a system that manages and processes web page data and associated URLs, the system includes a web-browser composite window including multiple links (i.e. URLs) to a plurality of medically related applications).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for providing URL data. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide web-browser interface which enables a user to initiate multiple medically related applications concurrently. 

As for claim 9, Ahmad teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system includes (paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
monitoring the computing network for a communication request by a 53H&K Docket No.: 119482.00474/20-0017-US-ORG4Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James AvenueInventor: Rubin, et al.Boston, MA 02116-3889specific disparate platform included within the plurality of disparate platforms.  
However, it is well known in the art, to manage a URL query, as evidenced by Roger.
Roger discloses
monitoring the computing network for a communication request by a 53H&K Docket No.: 119482.00474/20-0017-US-ORG4Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James AvenueInventor: Rubin, et al.Boston, MA 02116-3889specific disparate platform included within the plurality of disparate platforms (paragraphs [0027]-[0028] describe the system manages context information to applications via URL query, the system maintains security by operating in a secure environment that prevents unauthorized access to the manager application and ensures the applications also operate in a secure environment).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for managing context information of a URL query. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services and applications. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to ensure security operations and prevent unauthorized access to applications (Roger: paragraph [0028]).

As for claim 10, Ahmed teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system further includes (paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
if a communication request is received, providing directory assistance to enable the one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system.  
However, it is well known in the art, to provide an interface with medical related information, as evidenced by Roger.
Roger discloses
if a communication request is received, providing directory assistance to enable the one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system (Fig. 2; paragraph (paragraph [0033] describes a request i.e. commands 233 & 234 and a child application providing access to other child applications generates URL links to other child applications).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for providing URL data. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide web-browser interface which enables a user to initiate multiple medically related applications concurrently. 

As for claims 17-20, these claims listed all the same elements of claims 7-10, respectively, but in a computer readable medium having a plurality of instructions store therein which (Ahmad: paragraph [0042] describes memory holding stored program), when executed  by a processor, cause the processor to perform operations (paragraphs [0040] and [0042] describe processor executing stored program to perform operations).  Therefore, the supporting rational of the rejection to claims 7-10 applies equally as well to claims 17-20, respectively.

As for claim 27, Ahmad teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate 57H&K Docket No.: 119482.00474/20-0017-US-ORG4Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James Avenue Inventor: Rubin, et al.Boston, MA 02116-3889 with the communication computing system includes(paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
publishing a well-known uniform resource identifier within a computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with a communication computing system.  
However, it is well known in the art, to provide URL data between applications and functions, as evidenced by Roger.
Roger discloses
publishing a well-known uniform resource identifier within a computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with a communication computing system (paragraphs [0022]-[0024] describe a system that includes a centralized session manager and protocol for passing URL data between applications and other functions which include facilitating concurrent application operation for providing access to an array of medical and other information sources and related services).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for providing URL data. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide web-browser interface which enables a user to initiate multiple medically related applications concurrently. 

As for claim 28, Ahmad teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system includes (paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
executing a connector application on a computing platform coupled to a computing network, wherein the connector application publishes a well-known uniform resource identifier within the computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with the communication computing system.  
However, it is well known in the art, to provide URL data, as evidenced by Roger.
Roger discloses
executing a connector application on a computing platform coupled to a computing network, wherein the connector application publishes a well-known uniform resource identifier within the computing network to enable one or more specific disparate platforms, included within a plurality of disparate platforms, to communicate with the communication computing system (paragraphs [0024]-[0025] describe a system that manages and processes web page data and associated URLs, the system includes a web-browser composite window including multiple links (i.e. URLs) to a plurality of medically related applications).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for providing URL data. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide web-browser interface which enables a user to initiate multiple medically related applications concurrently. 

As for claim 29, Ahmad teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system includes (paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
monitoring the computing network for a communication request by a 53H&K Docket No.: 119482.00474/20-0017-US-ORG4Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James AvenueInventor: Rubin, et al.Boston, MA 02116-3889specific disparate platform included within the plurality of disparate platforms.  
However, it is well known in the art, to manage a URL query, as evidenced by Roger.
Roger discloses
monitoring the computing network for a communication request by a 53H&K Docket No.: 119482.00474/20-0017-US-ORG4Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James AvenueInventor: Rubin, et al.Boston, MA 02116-3889specific disparate platform included within the plurality of disparate platforms (paragraphs [0027]-[0028] describe the system manages context information to applications via URL query, the system maintains security by operating in a secure environment that prevents unauthorized access to the manager application and ensures the applications also operate in a secure environment).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for managing context information of a URL query. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services and applications. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to ensure security operations and prevent unauthorized access to applications (Roger: paragraph [0028]).
  
As for claim 30, Ahmad teaches wherein exposing an endpoint within the computing network that provides directory assistance to enable one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system further includes (paragraph [0041] describes the electronic medical record system provides communication with and between multiple communication nodes).
Ahmad fails to teach 
if a communication request is received, providing directory assistance to enable the one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system.  
However, it is well known in the art, to provide an interface with medical related information, as evidenced by Roger.
Roger discloses
if a communication request is received, providing directory assistance to enable the one or more specific disparate platforms, included within the plurality of disparate platforms, to communicate with the communication computing system (Fig. 2; paragraph (paragraph [0033] describes a request i.e. commands 233 & 234 and a child application providing access to other child applications generates URL links to other child applications).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Roger for providing URL data. The teachings of Roger, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide web-browser interface which enables a user to initiate multiple medically related applications concurrently. 
58H&K Docket No.: 119482.00474/20-0017-US-ORG4Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James Avenue Inventor: Rubin, et al.Boston, MA 02116-3889 
Claims 5, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (US 2020/0381108) in view of Manuel et al. (US 2021/0090717), hereinafter Manuel.

As for claim 5, Ahmad teaches all the limitations set forth above except wherein a communication computing system includes a cloud-based communication computing system.  
However, it is well known in the art, to host a system via a cloud platform, as evidenced by Manuel.
Manuel discloses wherein a communication computing system includes a cloud-based communication computing system (paragraph [] describes a cloud platform).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Manuel for implementing a cloud platform. The teachings of Manuel, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide multiple end user terminals easy access to medical related data.

As for claim 15, the claim listed all the same elements of claim 5, but in a computer readable medium having a plurality of instructions store therein which (Ahmad: paragraph [0042] describes memory holding stored program), when executed  by a processor, cause the processor to perform operations (paragraphs [0040] and [0042] describe processor executing stored program to perform operations).  Therefore, the supporting rational of the rejection to claim 5 applies equally as well to claim 15.

As for claim 25, Ahmad teaches all the limitations set forth above except wherein a communication computing system includes a cloud-based communication computing system.  
However, it is well known in the art, to host a system via a cloud platform, as evidenced by Manuel.
Manuel discloses wherein a communication computing system includes a cloud-based communication computing system (paragraph [] describes a cloud platform).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Manuel for implementing a cloud platform. The teachings of Manuel, when implemented in the Ahmad system, will allow one of ordinary skill in the art to access and communicate to services. One of ordinary skill in the art would be motivated to utilize the teachings of Roger in the Ahmad system in order to provide multiple end user terminals easy access to medical related data.

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Douglass et al. (US 2016/0042146) teach recommending medical applications based on a physician’s electronic medical records system
Owens et al. (US 2014/0280496) teach method and system for managing data-sharing sessions
Frigstad et al. (US 2005/0010098) teach method for knowledge based diagnostic imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459